Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT

                                     No. 04-13-00462-CR

                                    Ricardo ESPINOZA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 249th Judicial District Court, Johnson County, Texas
                                  Trial Court No. F46903
                  The Honorable Dennis Wayne Bridewell, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED April 2, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice